                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA

 JUNE MEDICAL SERVICES LLC, et al.,

                        Plaintiffs,

        v.
                                               Civil Action No. 3:14-CV-525-JWD-RLB
 COURTNEY N. PHILLIPS, in her
 official capacity as Secretary of the
 Louisiana Department of Health,

                        Defendant




         SUPPLEMENTAL DECLARATION OF KIMBERLY A. PARKER
  IN SUPPORT OF PLAINTIFFS’ RENEWED PETITION FOR ATTORNEY’S FEES


KIMBERLY A. PARKER declares under penalty of perjury that the following statements are true

and correct.

                          Professional Qualifications and Experience
       1.      I am an attorney admitted to practice in the District of Columbia since 1999 and in

the State of New York since 1998. I am a member in good standing of the bars of the United States

District Court for the District of Colombia, Southern District of New York, several United States

Courts of Appeals, and the United States Supreme Court.

       2.      I graduated magna cum laude from Princeton University in 1992. In 1996, I

received my law degree magna cum laude from Harvard Law School, where I served as the

Articles Editor of the Harvard Law Review. After law school, I worked as a law clerk for the

Honorable Alfred T. Goodwin of the United States Court of Appeals for the Ninth Circuit.
       3.      Following my clerkship, from 1997 to 1998, I was a Staff Attorney Fellow at the

Reproductive Freedom Project of the American Civil Liberties Union. During my fellowship, I

worked on numerous challenges to state laws that restricted and regulated access to abortion.

       4.      In 1998, I became an associate at the firm then-known as Wilmer, Cutler &

Pickering, which merged with Hale and Dorr in May 2004 to become Wilmer Cutler Pickering

Hale and Dorr LLP (“Wilmer”). In January 2005, I was elected Partner in the firm. My practice

focuses on internal corporate investigations, white-collar criminal matters, and matters involving

the Foreign Corrupt Practices Act. I also work on complex civil matters at the trial and appellate

levels, including in the United States Supreme Court. I currently co-lead Wilmer’s Foreign Corrupt

Practices Act and Anti-Corruption Practice and am also the co-chair of the firm’s Pro Bono and

Community Service Committee.

       5.      During my tenure at Wilmer, I have continued to devote substantial time to

reproductive-rights litigation. For example, I was a member of the trial team that brought one of

several cases challenging a federal ban on a particular abortion procedure. See Nat’l Abortion Fed.

v. Ashcroft, 330 F. Supp. 2d 436 (S.D.N.Y. 2004). I have also served as counsel in (i) a challenge

to an Alabama law, similar to the law challenged in this case, that required physicians at abortion

clinics to have admitting privileges at a local hospital, Planned Parenthood Southeast, Inc. v.

Strange, 33 F.Supp.3d 1330 (M.D. Ala. 2014); (ii) a challenge to Kentucky’s abortion-procedure

ban, Eubanks v. Stengel, 224 F.3d 576 (6th Cir. 2000); (iii) a case challenging a prohibition on

abortion-related advertising on Atlanta’s mass transit system, Nat’l Abortion Fed. v. Metro.

Atlanta Rapid Transit Auth., 112 F.Supp.2d 1320 (N.D. Ga. 2000); and (iv) a case challenging a

2011 North Carolina law that sought to prohibit a Planned Parenthood affiliate from receiving
government funding, which was held unconstitutional, Planned Parenthood of Cent. N.C. v.

Cansler, 877 F. Supp. 2d 310 (M.D.N.C. 2012).

        6.      I have long represented the American College of Obstetricians and Gynecologists

(ACOG), and in 2016 I received the American College of Obstetricians and Gynecologists’

Distinguished Service Award, which recognizes outstanding contributions to the advancement of

women's health and the practice of obstetrics and gynecology. I have drafted amicus curiae briefs

on behalf of ACOG in numerous cases, including many brought on behalf of healthcare providers

and their patients by the Center for Reproductive Rights (“the Center”). In addition to my

representation of ACOG, I have also represented the American Medical Association and numerous

other medical organizations in reproductive rights-related litigation. Notably, I filed an amicus

brief in this case at the Supreme Court on behalf of ACOG, the American Medical Association,

and twelve other medical organizations. Brief for American College Obstetricians and

Gynecologists et al. as Amici Curiae Supporting Petitioners, June Med. Servs. L.L.C. v. Russo, 140

S. Ct. 2103 (2020).

        7.      Based on publicly available sources, and my own knowledge of the legal

communities in which my colleagues and I practice, I am also generally familiar with the prevailing

market rates for attorneys of comparable skill in the California, New York City, and Washington,

D.C. markets.

 The Center’s Preeminent Expertise in the Area of Reproductive Rights Was Essential to
                                 Plaintiffs’ Success.
        8.      Given my significant and continued involvement in reproductive rights litigation, I

am aware of the high degree of expertise and experience in the field of reproductive rights of the

litigation attorneys at the Center. These attorneys were extremely well-qualified to perform work

in this case.
       9.      The Center has skilled litigators with strong backgrounds in reproductive rights

litigation, and they obtain excellent results for their clients. The Center has successfully litigated

numerous cases, including Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016), which,

along with this case, was one of the most important abortion rights opinions issued by the Supreme

Court in the past quarter century. Additionally, the Center has specific expertise in challenging

unconstitutional admitting privileges laws, having prevailed in its suits against Texas and

Mississippi in recent years. See Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016);

Jackson Women’s Health Org. v. Currier, 760 F.3d 448 (5th Cir. 2014), cert. denied, 136 S. Ct.

2536 (2016).

       10.     The Center also brings significant experience in reproductive rights litigation.

Collectively, the attorneys at the Center have litigated dozens of abortion rights cases and have

built an almost unparalleled level of institutional knowledge on how to challenge state laws

restricting abortion access. The plaintiffs’ success in this case depended on the collective and

individual experience, knowledge, and skills of its attorneys, particularly those from the Center.

 Morrison & Foerster Brought Significant Expertise and Needed Resources to This Case.

       11.     I am also familiar with the law firm of Morrison & Foerster. Morrison & Foerster

is a well-regarded law firm with an excellent national reputation. The firm frequently partners with

the Center in the most challenging reproductive rights cases.

       12.     A law firm like Morrison & Foerster brings extensive experience in complex

litigation and is able to invest significant resources in a case. This case proceeded in federal court

for nearly six years and entailed considerable discovery, motion practice, a six-day trial,

emergency appeals, and arguments before three separate courts. Plaintiffs would not have been
adequately represented before this Court or the Court of Appeals for the Fifth Circuit without the

resources that Morrison & Foerster brought to this case.

         13.   The firm, along with the Center, dedicated substantial time, expense, and staff to

build a comprehensive record for this Court. This Court was able to make extensive factual

findings in a 116-page opinion because of the record. See Findings of Fact and Conclusions of

Law, ECF No. 274. The Supreme Court later reversed the decision of the Court of Appeals for the

Fifth Circuit, which had overturned this Court’s decision, based on those factual findings and the

substantial evidence in the record. See June Med. Servs. v. Russo, 140 S. Ct. 2103, 2120-2132

(2020). The district court record was therefore essential to Plaintiffs’ ultimate success at the

Supreme Court.

                    O’Melveny & Myers Brought Unique and Significant
                         Supreme Court Expertise to This Case.

         14.   I am also familiar with the law firm of O’Melveny & Myers (O’Melveny).

O’Melveny is a strong national law firm, like Morrison & Foerster. The O’Melveny attorneys

retained for this litigation are known for their expertise in appellate work and regularly practice

before the Supreme Court.

         15.   All of the O’Melveny attorneys practice in the firm’s Supreme Court & Appellate

Litigation group, which is renowned for its work litigating before federal appellate courts. Each

attorney on this case clerked for at least one judge on the U.S. Courts of Appeals. Half of the

O’Melveny attorneys have served as co-counsel in other reproductive rights cases at the appellate

level.

         16.   The firm also brought significant experience practicing at the Supreme Court. Two-

thirds of the O’Melveny attorneys clerked at the Supreme Court, including for Chief Justice John

Roberts, Justice Stephen Breyer, and Justice Elena Kagan. Every O’Melveny attorney on this case
has co-authored multiple briefs filed with the Supreme Court. Jeffrey Fisher has argued 40 cases

before the Court. Anton Metlitsky was appointed by the Court to argue Lucia v. S.E.C., 138 S. Ct.

2044 (2018), and Kendall Turner argued Holguin-Hernandez v. United States, 140 S. Ct. 762

(2020), which resulted in a unanimous victory.

       17.     Clients bringing a case at the Supreme Court will typically seek counsel with this

level of experience. Plaintiffs sought to partner with O’Melveny once the Supreme Court granted

their petition for a writ of certiorari. Defendants, too, chose to work with out-of-state co-counsel

in search of similar expertise. Defendants partnered with attorneys at the Washington, D.C.-based

law firm Schaerr Jaffe, including now-Judge Kyle Duncan of the Court of Appeals for the Fifth

Circuit, at the district-court level, long before this case reached the Supreme Court.

     Morrison & Foerster, O’Melveny & Myers, and the Center’s Requested Rates Are
          Consistent with the Prevailing Market Rates in Their Home Districts.

        18.    I have reviewed the declarations attached to the fee application submitted in 2017

in addition the Declaration of T.J. Tu from the Center, Supplemental Declaration of Dimitra

Doufekias from Morrison & Foerster, the Declaration of Anton Metlitsky, and Appendix A

attached to the Plaintiffs’ Memorandum in Support of Plaintiffs’ Renewed Petition for Attorney’s

Fees, which collectively describe Plaintiffs’ attorneys qualifications and the hourly rates sought

by Plaintiffs for work performed by those attorneys from Morrison & Foerster, the Center, and

O’Melveny & Myers based in Washington, D.C., New York, and California. For work performed

during the Trial Proceedings, these rates range from $385 for a recent law school graduate in 2014

to $900 for a partner in 2016. For work performed during the Appellate Proceedings, these rates

range from $755 for a mid-level associate in 2019 to $1555 for an eminent Supreme Court

practitioner in 2020. For work performed during the Post-Appellate Proceedings, these rates range

from $690 for a junior associate in 2019 to $1375 for a highly experienced litigator in 2021.
Plaintiffs also suggest in Appendix A an hourly rate of $295 for a skilled e-discovery analyst in

2014, rising to $310 in 2015, and a rate of $380 for a senior paralegal who has managed dozens of

Supreme Court filings in 2019, rising to $395 in 2020. The rates Plaintiffs suggest in Appendix A

are reasonable, appropriate, and within the range of prevailing market rates in Washington, D.C.,

New York and California, for similar services by attorneys of reasonably comparable skills,

experience, and reputation.

        19.    In addition to general legal experience, the Center’s attorneys brought significant

expertise in reproductive rights litigation to this case. For instance, Julie Rikelman, co-lead

counsel, is a nationally recognized expert in reproductive rights law and has served as lead counsel

in many reproductive rights cases. These attorneys are among the only practitioners who routinely

litigate constitutional challenges to laws that infringe on reproductive rights. I believe that these

rates are reasonable, appropriate, and within the range of prevailing market rates in New York City

for similar services by attorneys of reasonably comparable expertise, experience, and reputation.

        20.    Given my professional experience, I am generally familiar with the hourly rates

awarded to attorneys with strong appellate practices. Appellate specialists typically command

higher rates than many other litigators. These attorneys bring experience and expertise in

formulating litigation strategy and delivering successful appellate outcomes. This background is

especially important in a case like this one that involved complex appellate proceedings and

closely contested areas of constitutional law.

        21.    Attorneys who regularly practice before the Supreme Court, like several of the

O’Melveny attorneys who worked on this case at the Supreme Court, are awarded even higher

rates. The Supreme Court bar is a specialized practice. Supreme Court practitioners generally have

additional professional qualifications as well as a strong track record of outcomes before the Court.
I believe that these higher rates are within the range of prevailing market rates in these jurisdictions

for similar services by attorneys of reasonably comparable expertise, experience, and reputation.




        I declare under penalty of perjury that the foregoing is true and correct.



        Dated: March 22, 2021


                                                                             _/s/ Kimberly A. Parker_
                                                                                  Kimberly A. Parker
